DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 08/01/2019
In the instant application, claims 1-19 are canceled; Claims 20-39 are newly added; Claims 20, 29 and 38 are independent claims; Claims 20-39 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 08/01/2019 are acceptable
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/01/2019 are filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 22-26 and 31-35 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-21, 28-30 and 37-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albertson et al. (“Albertson,” US 2018/0157981), filed on December 7, 2016.
Regarding claim 20, Albertson teaches a method comprising: 
	determining a first interactive attribute of a first user based on first interactive data of the first user during a multimedia resource playing process (Albertson: see par. 0017 and Fig. 1B; the computing system may determine that users 114, 116, and 118 are similar to the signed-in user based on interaction data indicating the similar and signed-in users have played a common game as a preferred game, e.g., the interaction data indicating the game being played at a high frequency, having the highest time played relative to other games, and/or being the most recently played game. See par. 0036; stored interaction data may comprise, for each of the plurality of users, a plurality of attribute regarding that user. Each attribute may relate to a specific aspect of the user’s interaction with ecosystem); 
	determining interactive relevance between the first user and at least one second user based on the first interactive attribute and a second interactive attribute of the second user (Albertson: see par. 0023; users 114 and 116 may be ranked higher than user 118 where interaction data indicates a greater similarity among users 114 and 116 and the signed-in user than between user 118 and the signed in user); and 
	recommending, based on the interactive relevance, the second user to the first user (Albertson: see par. 0036; one or more attributes associated with a selected user that are regarded as indicative of that user’s preferences, habits, and the like may be compared with the same set of attributes of other users to identify similar users and to provide recommendations to the selected user based on interaction data associated with the identified similar users).  
Regarding claim 21, Albertson teaches the method of claim 20,
Albertson further teaches determining the second interactive attribute of the second user based on second interactive data of the second user in the multimedia resource playing process (Albertson: see par. 0017 and Fig. 1B; the computing system may determine that users 114, 116, and 118 are similar to the signed-in user based on interaction data indicating the similar and signed-in users have played a common game as a preferred game, e.g., the interaction data indicating the game being played at a high frequency, having the highest time played relative to other games, and/or being the most recently played game). 
Regarding claim 28, Albertson teaches the method of claim 20,
Albertson further teaches the determining interactive relevance between the first user and the at least one second user comprising determining the interactive relevance between the first user and the at least one second user based on the similarity between the first interactive attribute and the second interactive attribute (Albertson: see par. 0036; one or more attributes associated with a selected user that are regarded as indicative of that user’s preferences, habits, and the like may be compared with the same set of attributes of other users to identify similar users and to provide recommendations to the selected user based on interaction data associated with the identified similar users).  
Regarding claims 29-30, claims 29-30 are directed to a non-transitory computer-readable storage medium for executing the method as claimed in claims 20-21, respectively. Claims 29-30 are similar scope to claims 20-21, respectively and are therefore rejected under similar rationale.
Regarding claim 37, claim 37 is directed to a non-transitory computer-readable storage medium for executing the method as claimed in claim 28. Claim 37 is similar scope to claim 28 and is therefore rejected under similar rationale.
Regarding claims 38-39, claims 38-39 are directed to a device for executing the method as claimed in claims 20-21, respectively. Claims 38-39 are similar scope to claims 20-21, respectively and are therefore rejected under similar rationale.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27 and 36 are rejected under 35 U.S.C. 103 as being Albertson as applied to claim 20 above and in view of PENNACCHIOTTI et al. (“Pennacchiotti,” US 2013/0124437), published on May 16, 2013).
Regarding claim 27, Albertson teaches the method of claim 20,
Albertson further teaches the recommending the second user associated with the first user comprising: acquiring a plurality of second users having interactive relevance greater than or equal to a first threshold (Albertson: see par. 0023; the similarities and/or ranks of individual members may be compared to thresholds); sorting the plurality of second users by the degree of interactive relevance (Albertson: see par. 0023; users 114 and 116 may be ranked higher than user 118 where interaction data indicates a greater similarity among users 114 and 116 and the signed-in user than between user 118 and the signed in user. See par. 0041 and Fig. 1B; user 114 may be ranked higher than users 116 and 118 based on similarity value); and [recommending to the first user a predetermined number of second users from the plurality of second users, the predetermined number of second users having a greatest interactive relevance].  
	Albertson does not appear to teach recommending to the first user a predetermined number of second users from the plurality of second users, the predetermined number of second users having a greatest interactive relevance.
	However Pennacchiotti teaches a method for social media user recommendation; wherein recommending to the first user a predetermined number of second users from the plurality of second users (Pennacchiotti: see par. 0003; the recommendation identifying one or more other users determined to have similar topical interests with a target user. See par. 0022; the target user’s interest distribution is compared to another user’s interest distribution to determine a similarity value. A determined similar value can be compared to a threshold similarity value to determine whether or not to include the other user in the user recommendation for the target user. Other users are ranked based on similarity value), the predetermined number of second users having a greatest interactive relevance (Pennacchiotti: see par. 0022; a threshold can be determined such that the threshold selects a number of users as user recommendations for the target user).
Both references are directed to the same field of endeavor of the claimed invention (i.e., user recommendations), Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Pennacchiotti and Albertson in front of them to incorporate the social media user recommendations as taught by Pennacchiotti with the online ecosystem-based resource recommendations as disclosed by Albertson to provide a convenient and improved interface recommending other users having similar interests with a target user for establishing an interactive dialogue with users having same interests (Pennacchiotti: see par. 0003).
Regarding claim 36, claim 36 is directed to a non-transitory computer-readable storage medium for executing the method as claimed in claim 27. Claim 36 is similar scope to claim 27 and is therefore rejected under similar rationale.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: Han et al. (US 2016/0283548) – recommending one or more connection in a social network system based on user profile information.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174